DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1, 10 and 19 are about obtaining a current image acquired by the camera after an ith anchor image in the plurality of anchor images;
in accordance with a determination that the current image satisfies a repositioning condition, wherein the repositioning condition indicates that a tracking process of the current image relative to the ith anchor image fails:
selecting a target keyframe from a keyframe database according to Hash index information, the keyframe database storing Hash index information corresponding to at least one keyframe, the target keyframe being an image that is cached in a camera pose tracking process and has a successful first repositioning relative to another image, wherein first feature point descriptors in the keyframe are classified according to a Hash classification rule and stored in first entry storage locations, and selecting a target keyframe from the keyframe database according to Hash index information includes:

calculating a camera pose parameter of the camera used by the camera during acquisition of the current image according to a positioning result of the first repositioning and a positioning result of the second repositioning, the positioning result of the first repositioning and the positioning result of the second repositioning indicate a movement amount of the camera in a real world, and the camera pose parameter includes a displacement vector and a rotation matrix.
VanBree 20040201756, Fan 20180012105 and Wang 20120221572 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2-9 depend on claim 1, are allowed based on same reason as claim 1.
Claim 11-18 depend on claim 10, are allowed based on same reason as claim 10.
Claim 20 depends on claim 19, are allowed based on same reason as claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616